 

AO I99A (Rev, !2/11- EDCA [Fresno]) Order Setting Conditions of Release . Page | of 3 Pages

 

UNITED STATES DISTRICT COURT
for the

Eastern District of California FI} H = ry

DEC 2 0 2019

CLERK, U.S, DISTRICT COURT
EASTEAN piste GS
BY
Case No. L19-MJ- RK

UNITED STATES OF AMERICA,

Vv.

mee Nee ee Mme”

SERGIO ALVARADO,

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: 2500 TULARE STREET, FRESNO, CA

 

Place
COURTROOM 7 BEFORE MAGISTRATE JUDGE SHEILA K. OBERTO

 

on JANUARY 3, 2020 at 1:00 PM

 

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

¥ Release 6 delayed unti) 12/23/2014 ab
8:00 &M
 

 

AQ 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

ALVARADO, Sergio
Doc. No. 1:19-M.J-235-EPG

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

M (6) The defendant is placed in the custody of:
Name of person or organization Amber Quigley

who agrees (a) to supervise the defendant in accordance with ail conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears. _, .

sonenL/ WL, (eg Y,
CUSTODIAN ©
M (7) The defendant must:
(a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations,
(b) report in person to the Pretrial Services Agency on the first working day following your release from
custody;
a} (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior
approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
advance by PSO; .

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) cooperate in the collection of a DNA sample;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

Mi (g) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or

part of the costs of the testing services based upon your ability to pay, as determined by the Pretrial
Services Officer;

MI (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana, prescribed and/or
recommended, may not be used; .

(i) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

(j) participate in the following Location Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. CURFEW: You are restricted to your residence every day
from 9:00 p.m. to 6:00 a.m., or as adjusted by the Pretrial Services office or supervising officer, for
medical, religious services, employment or court-ordered obligations; and,

SAA

8

USMS SPECIAL INSTRUCTIONS:

4 (k) have your release on bond delayed until December 23. 2019, at 8:00 a.m., at which time you shall be
released by Fresno County Jail staff into the custody of Steven Alvarado for immediate transportation
to the Pretrial Services. Office in Fresno.
 

 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties, Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS;

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2} an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and sanctions

set forth above.
(O oe,

mn Ne “ Defendant's Signature

Directions to the United States Marshal

( (1) The defendant is ORDERED released after processing.

Date: ie fon Hs Ss .. C

“Sredictti Officer's Signature

Env? Grol een, US. Mapa “Jue

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
